Citation Nr: 0945961	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-03 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from January 1956 to 
February 1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009), are met.

The Veteran seeks service connection for diabetes mellitus, 
which he contends is a result of herbicide exposure.  He 
reports serving on board the U.S.S. Boxer outside of Japan on 
a troop movement expedition when CVA aircraft dropped 
herbicides for leeches and mosquitoes.  The Veteran reports 
that the dates of his alleged exposure were between February 
1956 and September 1956.  After this exposure, the Veteran 
reports that he was in sick bay for a few days with symptoms 
of upset stomach, vomiting and high fever.  See December 2005 
VA Form 21-4138; response received in regards to December 
2005 RO letter.  

VA has developed specific procedures to determine whether a 
Veteran was exposed to herbicides in vicinities other than 
Vietnam, Thailand, or along the demilitarized zone (DMZ) in 
Korea.  See VA's Adjudication Procedure Manual, M21-1MR, 
IV.ii.2.C.10.n.  This procedure requires (1) asking the 
Veteran for the approximate dates, location, and nature of 
the alleged exposure; (2) furnishing the Veteran's detailed 
description of exposure to Compensation and Pension (C&P) 
Service; and (3) requesting a review of the DOD's inventory 
of herbicide operations to determine whether herbicides were 
used as alleged.  If C&P Service's review confirms that 
herbicides were used as alleged, then a determination must be 
made as to whether service connection is in order.  If C&P 
Service's review does not confirm that herbicides were used 
as alleged, then a request should be sent to the Joint 
Services Records Research Center (JSRRC) for verification of 
exposure to herbicides.

There is no indication from review of the claims folder that 
the RO made any attempt to determine whether the Veteran was 
exposed to herbicides while stationed on board the U.S.S. 
Boxer.  As the procedures found in VA's Adjudication 
Procedure Manual at M21-1MR, IV.ii.2.C.10.n have not been 
conducted, the Veteran's claim must be remanded for 
compliance with these procedures.

The Veteran's service personnel records have been obtained.  
Review of these records reveals that the majority are 
associated with the Veteran's service on board the U.S.S. 
Princeton and the determination that he would not be a 
desirable applicant for reenlistment.  There are no records 
to corroborate the Veteran's contention that he served on 
board the U.S.S. Boxer, and it is unclear whether the records 
obtained comprise the Veteran's complete personnel file.  In 
light of the foregoing, the RO/AMC should request the 
Veteran's Official Military Personnel File (OMPF), including 
all records of his assignments, duty stations, travel orders, 
etc., from the appropriate custodian.

Lastly, the Board acknowledges the Veteran's contention that 
VA is looking in the wrong place for his records, as his 
records are filed under his Navy serial number, XXX XX 38.  
Review of the personnel records associated with the claims 
folder reveals a serial number of XXX XX 34.  The Board notes 
that the serial number listed on the available personnel 
records differs in only one digit from the serial number 
reported by the Veteran.  As the Veteran has a common name, 
however, the RO/AMC should verify that the correct 
individual's records have been obtained.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment 
records from the VA Medical Center in 
Nashville, dated since February 2005.  

2.  Determine whether the Veteran was 
exposed to herbicides on board the U.S.S. 
Boxer, as alleged, pursuant to VA's 
Adjudication Procedure Manual, M21-1MR, 
IV.ii.2.C.10.n.

3.  Request the Veteran's Official 
Military Personnel File (OMPF), including 
all records of his assignments, duty 
stations, travel orders, etc., from the 
appropriate custodian.  Make efforts to 
determine that the Veteran's correct 
serial number is used in any request.  

4.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal is not 
granted, issue an updated supplemental 
statement of the case and give the 
Veteran and his representative an 
appropriate amount of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


